ALEXANDER, J.,
dissenting.
[¶ 10] I respectfully dissent. It is black-letter medicine that when a suspicious dark spot appears on an x-ray, and cannot be otherwise explained, there should be disclosure and warning to the patient, further investigation, and forensic testing for the possibility of cancer. See Bolton v. Caine, 541 A.2d 924, 925-26 (Me. 1988) (failure to inform patient of possibly cancerous spot observed on lung x-ray constitutes actionable malpractice).
[¶ 11] The evidence here is undisputed that a hygienist under Dr. Vermette’s supervision saw such a suspicious dark spot in an x-ray in March 2000 and that the hygienist told Maetta Dickey that an “odd or irregular” spot was observed, but said nothing further. There is also no dispute that, although Dickey visited Dr. Ver-mette’s office every three to five months from 2000 to 2005, she was never warned about the potential significance of the suspicious dark spot and no further testing or forensic studies were ordered. This occurred despite the internal discussions within Dr. Vermette’s staff that they would “keep an eye on it.”
[¶ 12] In March 2005, five years after the possibly cancerous spot was identified, Dickey was referred to an oral surgeon after Dr. Vermette viewed a new x-ray and determined that the suspicious dark spot had grown. The oral surgeon diagnosed the dark spot as cancer. By then, options for limited, non-disfiguring treatment that may have existed in 2000, 2001, or 2002 were lost. Because of the failure to exercise due care in 2000 by warning Dickey of the risk of cancer and conducting further forensic examinations, Dickey had to undergo painful, disfiguring treatment to remove the larger tumor, surrounding tissue, and part of her jaw, and she has undergone continuing reconstructive surgery.
[¶ 18] Today’s opinion sends a “don’t warn, don’t treat” message that is contrary to good law, good medicine, and good common sense. The Court holds, in essence, that a doctor who identifies a risk of cancer in the treatment of a patient, but fails to warn the patient of the risk, will be shielded from liability for such blatantly negligent care if the doctor keeps the information from the patient and sacrifices opportunities for less painful and invasive treatment until after the statute of limitations has expired. In adopting the statute of limitations for the Maine Health Security Act, the Maine Legislature did not intend such a perverse result.
[¶ 14] The statute of limitations, 24 M.R.S. § 2902 (2007), provides that professional negligence actions must be commenced within three years after a cause of action “accrues.” The statute then provides that “[ ] for the purpose of this section, a cause of action accrues on the date of the act or omission giving rise to the injury.” Id.
[¶ 15] The “injury” here is not the existence of the suspicious dark spot, first discovered in March 2000. The “injury” for purposes of this case is the dental practice’s failure in their duty of care to *1182disclose the practice’s concerns about the suspicious spot to Dickey, their failure to engage in follow-up x-rays and forensic examinations, although the practice recognized the risk and decided to “keep an eye on it,” and their failure to attempt any further treatment despite Dickey’s regular three to five month visits to the practice over the next five years. Those failures to exercise due care to disclose, to monitor, and to treat were continuing over the five-year period as Dickey’s condition worsened.
[¶ 16] We have not had the opportunity to address a claim of violation of a continuing duty to warn and treat in cases whose facts arose since the 1988 effective date of the present section 2902. The Connecticut Supreme Court recently addressed a case with a similar history by establishing certain standards, not to create a new cause of action, but to serve as criteria to determine whether a statute of limitations has been tolled. Thus, the Connecticut Supreme Court has held that the statute of limitations will be tolled when in “the medical malpractice context, the continuing course of conduct doctrine requires the plaintiff to prove that ‘the defendant: (1) committed an initial wrong upon the plaintiff; (2) owed a continuing duty to the plaintiff that was related to the alleged original wrong; and (3) continually breached that duty.’ ” Grey v. Stamford Health Sys. Inc., 282 Conn. 745, 924 A.2d 831, 837-38 (2007) (quoting Witt v. St. Vincent’s Med. Ctr., 252 Conn. 363, 746 A.2d 753, 757 (2000)).
[¶ 17] Maine has a similar provision of law that serves not to create a new cause of action, but to toll a statute of limitations when a duty to disclose is violated in circumstances, such as a doctor/patient relationship, when there is a special relationship of confidentiality and confidence between the parties. Thus, 14 M.R.S. § 859 (2007), fully applicable to the Maine Health Security Act statute of limitations, provides that the statute of limitations may be tolled where a plaintiff has failed to learn of a cause of action as a result of the defendant’s fraud.
[¶ 18] There is no suggestion that Dr. Vermette’s medical practice committed fraud by affirmative statements misleading Dickey as to her condition and the need for treatment; However, in Maine, fraud is not limited to affirmative false statements of material facts. Fraud, sufficient to toll the statute of limitations, may be committed by a failure to disclose or by silence when there is a duty to disclose. Thus, we have held that fraud is committed by failure to disclose or by silence when the plaintiff proves in the alternative (1) an act of concealment of the truth; or (2) a special relationship, such as a confidential or fiduciary relationship, imposing an affirmative duty to disclose; or (3) a statutory duty to disclose — or even find out and disclose — information that a defendant may not have known without the requisite inquiry. See McGeechan v. Sherwood, 2000 ME 188, ¶¶ 61-62, 760 A.2d 1068, 1081; Glynn v. Atl. Seaboard Corp., 1999 ME 53, ¶ 12, 728 A.2d 117, 120; Binette v. Dyer Library Ass’n, 688 A.2d 898, 902-06 (Me.1996); Fitzgerald v. Gamester, 658 A.2d 1065, 1069 (Me.1995).
[¶ 19] Here, Dickey had a special, confidential, doctor/patient relationship with Yermette and his dental practice. The dental practice saw a suspicious dark spot on an x-ray that black-letter medicine would identify as something that required disclosure of concern and further investigation and testing because of the high risk of cancer. See Bolton, 541 A.2d at 925-26 (recognizing confidentiality and trust in doctor/patient relationship and consequent duty to disclose and treat a spot discovered on an x-ray because of the high risk of *1183cancer). Although the practice, in consultation among themselves, recognized the cancer risk and the need to “keep an eye on it,” the practice did not “keep an eye on it,” disclose their concern to Dickey, or engage in any other actions to protect Dickey from the severe damage she has ultimately suffered. Thus, the Vermette practice’s actions meet all of the criteria for fraud by failure to disclose or by remaining silent when there was an indisputable duty to disclose or investigate further.
[¶ 20] The fraud by nondisclosure, perpetrated upon Dickey, kept her in “blameless ignorance”3 of the practice’s failure of duty of care, and of the growing cancer and the risk to her for five years until ultimate disclosure in 2005. Title 14 M.R.S. § 859, applicable to 24 M.R.S. § 2902, therefore serves to toll the statute of limitations from the practice’s initial discovery of the suspicious dark spot in 2000 until its disclosure in 2005. Because, by operation of 14 M.R.S. § 859, the statute of limitations is tolled based on the undisputed evidence before the Court, I would vacate the Superior Court’s judgment and remand for further proceedings.

. Bolton v. Caine, 541 A.2d 924, 926 (Me. 1988) (quoting Myrick v. James, 444 A.2d 987, 995 (Me. 1982)).